DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “classifying the pulverized polymer into polymer particles having a particle size of 10 to 150 µm, polymer particles having a particle size of 150 to 200 µm, and polymer particles having a particle size of 200 to 850 µm to form a base polymer powder having a particle size of 150 to 850 µm.” Claim 1 is indefinite because it is unclear how a base polymer powder having a particle size of 150-850 µm is formed from polymer particles that have particles sizes of 10-150 µm. In other words, claim 1 recites a step of classifying the pulverized polymer into three sizes, 10-150 µm, 150-200 µm, and 200-850 µm and then recites to form a base polymer powder having a particle size of 150-850 µm. It appears that the 10-150 fraction forms part of the base polymer powder, but then the base polymer powder would have particle sizes less than 150 µm. If the intent of the claim is that only the 150-200 µm and 200-850 µm fractions form the base polymer powder, it is suggested that the claim be reworded to reflect that. Thus, claim 1 and all dependent claims are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuru (US 2012/0258851).
Nakatsuru teaches a process for the production of an absorbent (abstract) where a monomer solution having an acrylate monomer and a crosslinking agent are polymerized with a thermal initator (sodium persulfate) in a foaming polymerization,  dried, crushed, classified, and surface crosslinked (¶ 496-500, 329-331) where fine powder is supplied to the polymerization (¶ 538). Nakatsuru teaches adding a surfactant including anionic surfactants including sodium lauryl sulfate (¶ 253-258). Nakatsuru teaches classification to particle diameters of 150-850 microns (¶327) and that recycling of the fine powder uses particle sizes of less than 150 microns (¶ 357-359). Nakatsuru teaches methacrylic acid may be used (¶ 172) and that the degree of neutralization is 40-90% (¶ 174). Nakatsuru teaches the surfactant is used in amounts of 1 pm or more (¶255) which overlaps the claimed range. Nakatsuru teaches polymerization temperatures of 0˚C or higher (¶302) which overlaps the claimed range. Nakatsuru teaches the initiator is present in an amount of 0.0001-1 mol% (¶ 295) which overlaps the claimed range. Nakatsuru teaches a bulk specific gravity (bulk density) of 0.58-0.8 g/cm3 (¶ 406) which overlaps the claimed range. Additionally, Nakasuru teaches examples which have a bulk density falling in the claimed range (Table 1). Nakatsuru teaches a CRC of 15 g/g or more and a AAP (AUL) of 15 g/g or more (¶ 385) which overlap the claimed range.
Nakatsuru does not explicitly recite the claimed absorption rate however, Nakatsuru teaches the same process (foaming polymerization using anionic surfactants and recycling fines) and would therefore be expected to have the same physical properties, including absorption rate. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Nakatsuru does not explicitly recite an example having both an anionic surfactant and recycled fines. However, it would have been obvious to use both an anionic surfactant and recycled fines because Nakatsuru teaches an anionic surfactant is a surfactant and to use recycled fines (see above) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Nakatsuru teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Nakatsuru suggests the amounts. A person of ordinary skill .

Claim 1-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2010/0099781) in view of in view of Harada (US 6,107,358).
Tian teaches a process of making a superabsorbent (abstract) where a polymerization solution containing a crosslinking agent and monomer are mixed with superabsorbent polymer fines and polymerized (¶ 39) followed by drying, chopping, milling and classification to 150-850 microns (¶ 68, 140) surface crosslinking the particles (¶141) where the polymerization takes place in the presence of polymer fines (having a particle smaller than 150 microns) (¶ 140). Tian teaches the monomers include nethacrylic acid and have a degree of neutralization of at least 25% (¶ 45-46). Tian teaches the amount of polymer fines used includes 1.9 wt% (¶ 143). Tian teaches 0-5 wt% multivalent metal salt (¶59). Tian teaches a CRC of 34.6 g/g and an AUL of 21.1 (Table 2).
Harada teaches a process where a water absorbent resin is formed by polymerizing a monomer and crosslinking monomer under the condition that an inert gas is present during the polymerization (abstract) which corresponds to the claimed foaming polymerization. Harada teaches the polymerization occurs in the presence of a surfactant, including anionic surfactants such as lauryl sodium sulfate (sodium dodecyl sulfate) (col. 8, ln. 45-65) in amounts of 0.0001-5 pbw (col. 11, ln. 50-61) which overlaps the claimed range. Harada teaches a centrifuge capacity of 31.1 g/g and  It would have been obvious to one of ordinary skill in the art to use a foaming polymerization because it improves the absorbing speed (col. 2, ln. 16-26) and permits fast absorption of water without and under load, dries easily (col. 2, ln. 54-60; col. 4, ln. 60-63). It 
Harada teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Harada suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Harada. See MPEP 2123.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 5,342,899) in view of Harada (US 6,107,358).
Graham teaches a process where an absorbent is formed (abstract) by polymerizing acrylic acid and a crosslinking agent in the process of absorbent fines followed by drying, pulverizing, and grinding and surface crosslinking (col. 5, ln. 20-col. 6, ln. 49) where the absorbent fines have a size of less than 110 microns (col. 6, ln. 46). Graham teaches the monomers include methacrylic acid (col. 3, ln. 64-65) and have a degree of neutralization of 55-75% (col. 4, ln. 33-51). Graham teaches the fines are used in an amount of up to 30 wt% (col. 4, ln. 45-51) which overlaps the claimed range. Graham teaches polymerization at 50˚C (col. 6, ln. 50-54). Graham teaches 
Harada teaches a process where a water absorbent resin is formed by polymerizing a monomer and crosslinking monomer under the condition that an inert gas is present during the polymerization (abstract) which corresponds to the claimed foaming polymerization. Harada teaches the polymerization occurs in the presence of a surfactant, including anionic surfactants such as lauryl sodium sulfate (sodium dodecyl sulfate) (col. 8, ln. 45-65) in amounts of 0.0001-5 pbw (col. 11, ln. 50-61) which overlaps the claimed range. Harada teaches a centrifuge capacity of 31.1 g/g and  It would have been obvious to one of ordinary skill in the art to use a foaming polymerization because it improves the absorbing speed (col. 2, ln. 16-26) and permits fast absorption of water without and under load, dries easily (col. 2, ln. 54-60; col. 4, ln. 60-63). It would have been obvious to one of ordinary skill in the art to use a surfactant in order to stably disperse bubbles (col. 8, ln. 45-55).
Harada teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT C BOYLE/Primary Examiner, Art Unit 1764